MR. JUSTICE SHEEHY,
specially concurring:
I am troubled in this case because of testimony by defendant, Barbara Henry, at the hearing of her motion to reduce the sentence imposed. She stated she had indicated to her then counsel, Mr. Warner, that she wanted to continue her plea of not guilty, and let her co-defendant, also represented by Mr. Warner, plead guilty to Count I with Count II being dropped against him. Then she stated they were advised that the county attorney would not agree to that, and that “they just couldn’t do it”.
However, this line of testimony stopped there. No questioning along that line was pursued when co-defendant Wynia was on the stand. Mr. Warner was not asked about each defendant entering different pleas, but only about the separation of the cases for trial. The county attorney, Mr. Rice, was not called to the stand, so the record is silent as to whether he was insisting on a package deal in the plea bargaining process.
Moreover, the relief sought by appellant here is a reduction of her five year sentence. She has elected to stand on her plea of guilty. All the testimony is in agreement that both defendants understood when they entered their guilty pleas that the court had not committed, and would not commit, itself to a specific punishment and that punishment in each case was up to the trial judge. In these circumstances, the possibility of conflict of interest between the clients being represented by the same counsel becomes moot.
Therefore, I agree in the decision to affirm.